Mr. President, allow me the privilege of associating my delegation with the hearty congratulations already expressed by many delegations on your election to the high and esteemed office of the presidency of the twenty ninth session of the General Assembly. As you are a distinguished son of Africa, your election is a tribute not only to your revolutionary country, Algeria, and to you personally but also to Africa as a whole. With your renowned statesmanship, there is no doubt that you will carry out your heavy responsibilities to the satisfaction of this Assembly.
2.	I should like, by the same token, to hail the creative efforts and considerable results achieved by the General Assembly at its last session under the leadership of the outgoing President from Ecuador. I wish also to pay a tribute to the SecretaryGeneral, Mr. Waldheim, for the dynamism with which he has been executing his duties since his appointment as SecretaryGeneral.
3.	I do not wish to take up the time of the Assembly by repeating themes which previous speakers have so ably expounded. I will only speak about matters relevant to this Assembly which have direct bearing on Uganda, and to which this world body should react with action rather than flowery oratory.
4.	My delegation views with guarded delight the new developments in Portugal. The new Portuguese Government has recognized the futility of trying to hold down peoples in areas many times the size of Portugal. Portugal's announcement of its intention to give freedom to its African colonies, after a wasteful and negative war lasting over a decade, heralds the day, not far from now, when we shall be engaged in this forum in a friendly dialogue geared towards the economic development of the
African and Portuguese peoples. We in Uganda, and indeed all the members of the Organization of African Unity [OAU], are satisfied that the material and moral support we have consistently been giving to the African liberation movements has paid dividends. We therefore welcome the admission of the sister State of GuineaBissau to this Assembly.
5.	The presence of the representative of the heroic people of GuineaBissau among us is clear testimony to the success of the liberation struggle in Africa. We shall, both as a nation and as a continent, continue resolutely to support that struggle until all peoples under Portuguese domination are free.
6.	My delegation noted with cautious optimism the speech delivered before this Assembly by the Foreign Minister of Portugal [2239th meeting] in regard to his country's determination to grant independence to the peoples of Mozambique, Angola and the Cape Verde Islands. My delegation believes that the independence of these Territories is long overdue. While we join all progressive countries in welcoming the intention of Portugal to grant independence to its Territories, the Uganda Government's stand remains clear and Arm: that is, that independence for Angola, Cape Verde and the Sao Tome islands should be granted immediately. We are strongly opposed to any program that stipulates any delay in granting immediate independence. We are consequently opposed to the Portuguese program of delaying the independence of Mozambique for a year.
7.	In calling for immediate and unconditional independence for the peoples of Mozambique, Angola and Cape Verde, my delegation is fully aware of the progressive and well intentioned forces in Portugal. But, at the same time, we know of the existence of vicious and reactionary forces in Portugal and its Territories that are determined to frustrate the decolonization process, as exposed by recent events in Mozambique. We thus emphatically reject any program except one of immediate independence for our brothers and sisters in the Portuguese Territories.
8.	We feel confident that the lesson Portugal has learned over the last 13 years should sound a clear warning to the racialist minority regimes of South Africa and Rhodesia. Clearly, the wave of freedom is steadily and inevitably heading southwards towards Cape Town. But we are not so naive as to assume that the path will be an easy one. The odds are many and formidable. In southern Africa we see a paradoxical triangle of Zionism, racism and economic exploitation. There are many evil forces that feel that apartheid is the sole protector of their economic interests in southern Africa. Because of economic considerations, the Americans have allowed
their allies in the North Atlantic Treaty Organization, in connivance with Zionist interests, to perpetuate the racist regimes of southern Africa.
9.	The stand of my Government in regard to the chronic and shameful situation in southern Africa and Zimbabwe is and will always remain that there is no other way, nor is there any other method, than military intervention. I do not need to emphasize the real dangers to international security that are inherent in the situations prevailing in both South Africa and Zimbabwe. We further believe, indeed we are convinced, that the adamant attitude of the Pretoria regime in not heeding international appeals, and its flagrant breach of the Charter of the United Nations call for stern measures; and to us this should mean the expulsion of racist South Africa from this Organization. The world has been patient enough, and it will remain a great betrayal of the principles of the Charter and indeed a sad commentary on our generation if we continue to nurse and accommodate the representatives of a racist and inhuman regime. We must live up to the noble and sacred duty of defending the principles that are clearly enshrined in the Charter of this Organization. We must therefore not be deceived by diverted from our own obligations.
10.	Uganda views with great concern the underhanded manoeuvres and machinations to which these inhuman forces have resorted in an attempt to divert world attention from their direct involvement in perpetuating apartheid. Soon after the new Government of Portugal announced it would consider giving freedom to its African Territories, a vicious and slanderous campaign was unleashed against my country in a desperate attempt by the agents of imperialism, Zionism, fascism and racialism to divert world attention from the frightening racial situation in southern Africa by trying to brand a black African State as racist. Those evil forces, led by the British and Israelis after Uganda has expelled their nationals who were exploiting the economy of Uganda, and after Uganda had nationalized their assets in the interest of the development of its own citizens, lost no time in financing a vicious campaign against Uganda. They gave graft to a few individuals in the International Commission of Jurists to produce haphazardly a report whose sole aim was to paint Uganda as a racist country so that the world community would exonerate the racist regimes of southern Africa from blame.
11.	I wish to observe that Uganda is committed to freedom and human rights in accordance with the principles of the Charter of the United Nations. In Uganda today there exists freedom of the press: that is to say, there are also privately owned news media. There is also freedom of religion: the religious conflicts that were rampant throughout the colonial period and that were carried forward by the previous regime right up to 1971 have now been settled and there is no religious discrimination whatsoever in the State machinery. As a matter of fact, the Government has given financial and material support to all religious groups, Christian and Moslem alike. There is also freedom of association, and equality before the law; our judiciary system is functioning properly.
12. Nationalization of property is subject to compensation, as guaranteed by the Uganda Constitution.
13! There is no discrimination based on sex. I am glad to announce here that in Uganda women are fully emancipated and share the same responsibilities as their male counterparts in all fields of activity. They are now busy preparing for the celebration of the International Women's Year.
14.	But for the freedoms I have just enumerated to be meaningful and practicable there must exist State machinery capable of guaranteeing law and order and punishing their infringement, since the absence of such machinery could only breed anarchy and the lack of such freedoms. Uganda has reached a stage of anarchy immediately before 1971. At that time there existed sections of the Uganda community which had been armed by the State machinery then existing for the purpose of committing depredations on the population. It was .this that led to the military takeover of the administration of the country in 1971, in order to restore freedom and human rights in Uganda.
15.	It is clear, therefore, that the imperialists financed' the British and other mass media to carry false and concocted stories about Uganda in order to cover up their own atrocious crimes, such as the wEioiesale destruction of the,VietNamese people, the indiscriminate slaughter of the innocent people of Northern. Ireland and the Zionist pogrom unleashed against the Palestinian people. Why has the International Commission of Jurists, for example, not produced studies on Northern Ireland? If the Commission wishes any credence to be given to its work it should seriously do something about the image it has so far given of itself, namely that of a bunch of graftcollectors in the employment of imperialists, Zionists and racialists. We hope the world community will not be taken in by this obvious debauchery on the part of the imperialists and their own agents.
16.	The occasion of the vendetta against Uganda is not the first time that British imperialism has connived with Zionism to bring misery to a given group of people. Indeed, the Middle East problem would never have arisen if a similar vendetta had not been pursued by Britain and world Zionism to frustrate the just aspirations of the Arab nations. The problem was originally created by the British and the Zionists when they drove the Palestinians out of their homes and lands and created the State of Israel. Since then, the expansionist forces of Zionism have systematically killed and destroyed the * legitimate owners of Palestine. Uganda is very much concerned about this state Of affairs, considering that, before the Zionists took Palestine, the British had made them the alternative offer of Uganda. Therefore, Uganda is fully committed to supporting the aspirations of the Palestinian people because we realize that if the Zionists had selected Uganda it would have been the people of Uganda suffering the Zionist pogrom.
17.	If is Uganda's policy to support all just causes wherever they may be. We have condemned and will continue to condemn Israel for its continued occupation of Arab land. In 1972 Uganda was the first African country to sever relations with Israel, thereby spearheading the move which successfully isolated the Zionist State from recognition by African countries.
18.	As I mentioned earlier, Uganda supports all just causes in the world. That is why we have given unstinted support to the black people in America and elsewhere in their struggle for equality and human dignity. Unfortunately they still live in a situation amounting to slavery in their own countries. It is high time that black people were recognized as equal beings entitled to equal and dignified treatment. The myth that they are not equal has long been exploded by the fact that African countries have been able to run their own affairs. It is ironical that when the Western Powers come to Africa they treat Africans with respect. The question that Uganda would like to pose is, "Why do they not extend this same, respect to the black people in their own countries?" If the Western countries wish to give credibility to their professed concern for human rights they ought to pay serious attention to this problem with a view to rectifying the situation.
19.	On economic issues, Uganda is confident that in spite of the difficulties and obstacles which beset the sixth special session of the General Assembly the session achieved the purpose for which it was called: namely, to lay the foundation or basis for a new (economic relationship between the developed and the developing countries. The recent energy crisis has made the whole world aware that the economic foundations of the socalled developed nations are not as solid as we have been led for many decades to believe. Uganda subscribes to the principles of the Declaration on the Establishment of a New International Economic Order [resolution 3201 (SVI)]. We believe in the right of every country to exercise permanent sovereignty over its natural resources and all economic activities. We believe in the right of every country to exercise effective control over its resources and their exploitation by means appropriate to its own situation, including the right of nationalization or transfer of ownership to its own nationals.
20.	It was in keeping with these principles, which are universally recognized, that Uganda's economic war was declared by President Idi Amin Dada. The aim of this war was to transfer the economy of Uganda to its rightful owners, the Ugandans. For many years, even after independence, more than 80 per cent of Uganda's economy was being managed, controlled and owned by foreigners, mainly from Britain, who did net have the interest of ?he country at heart. The rationale of the step taken by the President of Uganda was to ensure that the volume and pattern of economic activities in Uganda were determined by Ugandans. The fulfillment of this required that the bulk of productive activities be generated, managed and owned by Ugandans. This objective is thus an expression of faith in the doctrine of economic independence and selfreliance. Since he came to power, the Ugandan leader has devoted most of his economic efforts to giving practical effect to this doctrine. However, my Government does not consider economic selfreliance to imply complete isolation. Thus, foreign .enterprise, foreign' financial assistance and foreign personnel are always welcome to supplement Uganda's own resources for the development of key sectors of the economy. Also, the expansion of Uganda's trade with foreign countries remains a cardinal element in. the Government's development strategy.
21.	Uganda was therefore startled that, when we nationalized British and Israeli assets for the benefit of our own nationals, those two countries, motivated by greed, started a smear , campaign against Uganda to the extent of persuading their imperialist allies to cease commercial transactions with it. Uganda is at the present time a victim of the belief, translated into practice, of certain countries that aid is an extension of foreign policy which must be utilized to wield undue influence. For the same reason, because of the legitimate steps we took to hand over the economy of Uganda to the indigenous Ugandans, certain countries have tried, and managed, to influence the blocking of aid to Uganda by such international financial institutions as the World Bank and IMF. We are contributors to these institutions and therefore have a right, like any member; to receive aid from them. To confuse bilateral differences between nations with international obligations and rights is a definite and familiar attempt to apply the bigstick policy to the small and weak nations.
22.	It is a wellknown fact that these institutions are supposed to grant aid to all Member States without discrimination or bias, and they should therefore adhere to these principles. Unfortunately, experience has shown that the setup of these institutions is susceptible to the influence of the big developed countries, which tend to use them to put pressure on the weak developing countries. My delegation would like to see an urgent reform in these institutions to rectify this anomalous situation which has hitherto been detrimental to the interests of the small developing nations. We reject this "Big Brother" blackmail policy in aiding developing countries. It is a policy of economic strangulation.
23.	As if that was not enough, the International Commission of Jurists, at the instigation of some imperialist countries, deposited a socalled study with the Commission on Human Rights, alleging, among other things, that, the transfer of the economic life of the country from foreign exploiters to the nationals of our country was a gross violation of human rights. The right of nationalization by a State, in the interest of its economy, of assets owned by foreigners is inherent in its sovereignty. That is a universally accepted principle. Uganda is neither the first, nor will it be the last, country to nationalize foreign assets. The British imperialists who instigated the accusation and had it placed before the Commission Human Rights are the very people who, barely a fortnight ago, were quietly sitting at a table in Kampala with the Uganda .Government to work out compensation arrangements for the assets nationalized. The imperialists certainly do have some original approaches to the practice of double standards. I wish again to reiterate that it is our first policy to pay compensation where nationalization of property has occurred. It is in keeping with that principle that the Uganda Government has set up a highpowered committee to appraise the assets left behind by those affected by the economic war.
That is a practical demonstration of the seriousness of our intentions.
24.	While on the economic question, I wish to stress that Uganda as a landlocked developing State keenly participated in the deliberations and outcome of the Third United Nations Conference on the Law of the Sea. We shall continue to work for the equitable sharing of both the living and nonliving resources ofthe sea because we believe in the concept that the sea is the common heritage of all mankind.
25.	On historical analysis, it is established that most of the ills of this world, and particularly of Africa, are the direct result of actions of the big imperialist and colonialist Powers that for centuries have convinced themselves that they have the divine right to interfere in any manner and at any time in the affairs of smaller and meek States on our continent. All the problems I have enumerated are the direct result of colonial and imperialistic policies of ensuring that the whole world shall be organized according to their whims and fancies. It is because the imperialist Powers regard small nations as pawns in their chess game that we have situations like the tragic case in Cyprus and the continued division of Korea and Viet Nam.
26.	The main purpose of superPowers being permanent members of the Security Council is to see that there is peace in the world and to ensure that, wherever tension exists, there are peaceful ways of easing it. Uganda finds it deplorable that the United States of America, a superPower and a permanent member of the Security Council, has always been directly involved in the creation and perpetuation of world tension through unwarranted interference in the affairs of other countries. We are all aware of the problem of Viet Nam, where we witnessed the destruction of innocent lives by the massive bombings of the American B52, bombings unparalleled in human history. In Korea, Cambodia and in the whole region of SouthEast Asia, we see America unceasingly interfering in the affairs of these countries with a view to creating pliable States. In South Africa, the United States, through its investment, is propping up a regime that is suppressing the overwhelming majority simply because of the color of its skin. The people in these countries are peaceloving and have a right to determine their own destiny. Our appeal to the United States is that American influence and wealth should be used for peaceful purposes and should help to. raise the standards of living of the people in these areas rather than bring them untold misery. We have noted with satisfaction the declared intention of President Ford to pursue this line. Our hopes are that these peaceful intentions will be translated into deeds and not remain mere declarations.
27.	The main purpose of the interference in the internal affairs of our countries by the imperialists is to create and maintain spheres of influence. Uganda, as is well known, used to belong to the British sphere of influence. That is no longer the case and I wish to inform the Assembly that Uganda is ready to cooperate with all countries, irrespective of their ideology or size, on the basis of equality.
28.	I now come to consider the question of disarmament because it has a direct relevance to the foregoing issues I have raised. Uganda is happy to note the growing interest among Member States in the attempt not only to curb potential arsenals but also to limit or destroy the existing ones. Many representatives who have spoken before me have treated this question fairly comprehensively. I will, therefore, only make Uganda's stand on the question unequivocally clear. We neither support the proliferation of nuclear weapons nor wish to see the big Powers alone monopolizing nuclear weapons, We believe that disarmament should involve first and foremost the destruction of existing stockpiles of nuclear weapons.
29.	We fear that if the big Powers are left to monopolize the nuclear club, the former colonial Powers will have the instruments to return and colonize us. The imperialist Powers built up their economies by exploiting the natural resources and cheap labor of the colonies. Even during post-independence days, the same colonial Powers continued exploiting developing countries by imposing their own conditions on trade. Now that the third world has, after the energy crisis, awakened to the fact that the so-called developed nations are vulnerable economically and that a new international economic order is inevitable, Uganda foresees the danger of leaving nuclear weapons in the hands of the imperialist countries. These Powers may one day use economic reasons as the excuse to threaten nuclear war in order to force developing nations into compromising their economic independence. Disarmament therefore becomes a crucial issue so far as developing countries are concerned.
30.	My delegation feels that, even if present stockpiles of nuclear weapons are destroyed, technological knowledge should not be monopolized by the superPowers only. If the developing countries are ever to bridge the economic gap between them and the developed countries, then it is necessary that they have access to nuclear technology in order to use it for peaceful and developmental purposes.
31.	I now wish to stress the role of the United Nations and its agencies in giving correct information, especially in regard to the developing countries. We feel that some of the problems we constantly debate here would have been avoided if it had not been for the deliberate distortion of information by the imperialist press aimed at checking the development of third world countries. The imperialist press has nothing good to say about the third world countries, and yet it was the colonialists who left us most of these problems; by deliberate design.
32.	It is indeed a strange phenomenon that the imperialists do not want to deal with straightforward, honest, and down to earth leaders of the third world who truly represent their peoples. This explains the imperialist attack on the Ugandan leader. When the imperialists handed over power at independence, they made sure they handed it to very carefully selected puppets of their own choosing so that they would continue, through corruption, confusion and other means, to plunder the resources of those countries. It is not a coincidence that in the majority of casQs, when the masses cannot endure the situation 
any more, military coups have taken place to save such countries from total collapse. It was in this situation that the soldiers of Uganda who, together with the masses, had suffered under corrupt politicians, took a decision to lay a sound foundation for the economic progress of our country. Now, instead of praising the efforts of honest military leaders like the President of Uganda to put the interests of his people above the interests of foreigners, the imperialist press began waging a smear campaign against such leaders.
33.	We would like to appeal to the developed nations, particularly the former colonial Powers who come to this forum and use lofty words like "social justice" and "world order", to come out seriously and help those honest leaders of the third world to build a better life for their peoples rather than wait for some corrupt political leaders to emerge so that they can resume their plundering.
34.	The imperialist mass media seem preoccupied with distorting the correct image of the developing nations so as to dissuade other nations with good will from coming to the aid of such countries. The imperialists forget that at their own invitation they came and imposed their own foreign civilization on us, deprived us of our culture, uprooted our society through corruption and loose morals, and imposed their own languages on us, thus bringing us the complex problems that we face today. The imperialists came and destroyed our own traditional qualities of self-reliance, selflessness, cooperation and moral justice, and instead taught us materialism, selfishness and corruption.
35.	But in outlining the desire for Uganda to be self-reliant economically, I do not wish to give the impression that Uganda is pursuing a policy of isolationism, as this is a very narrow anachronistic doctrine. We pursue a policy of cooperation with all peace-loving and well-intentioned people of the world including citizens of this great country, the United States of America, which is playing host to the entire world. We invite them to come and visit Uganda to receive the traditional warmth and welcome of the people of Uganda.
36.	But I would be failing in my duty if I did not remind those who are so preoccupied with distorting the image of Uganda that they choose to close their eyes and forget the innumerable practical steps that the President of Uganda has personally undertaken towards the realization of world peace. Uganda's enemies do not wish the world to hear that President Amin was solely responsible for the fundamental transformation of AfroArab relations on the African continent, and yet the alliance between the African and Arab peoples has contributed much to the lessening of tension in the African and Middle East region. They ignore the Ugandan leader's personal efforts to mediate in person to ease tension between third-world countries like Iraq and Iran, Pakistan and Bangladesh and India, Somalia and Ethiopia, Guinea, Senegal and the Ivory Coast, and North and South Korea, to mention only a few. He has also championed the rights of such groups as the blacks in America, the Irish in Northern Ireland and the Palestinians in the Middle East. Unlike some other leaders, the Ugandan leader does not believe merely in paying lip service to world peace but in making practical contributions to it.
37.	I conclude by stating that Uganda and others peace loving nations of the world will work towards making this Organization a truly international community, where the experiences, cultures, and contributions of the various communities represented here are mixed and balanced. We in Africa feel that for our contributions to make an impact we must be ourselves that is, truly African. The mission and challenge to us, therefore, is not to opt out of our responsibility to battle with the affairs of our countries as our enemies would have us do, just because of the immensity and complexity of our problems, but to contribute whatever we are capable of .contributing. After all, problems will continue to exist and even multiply so long as this world is not Utopia. I can do no better than end with a quotation from Shakespeare's Julius Caesar:
"There is a tide in the affairs of men,
Which, taken at the flood, leads on to fortune;
Omitted, all the voyage of their life
Is bound in shallows and in miseries.
On such a full sea are we now afloat;
And we must take the current when it serves,
Or lose our ventures."
